The judgment, from which this appeal is prosecuted, was obtained on account of services performed in the sale of mining stock in appellant, a Nevada corporation. For a reversal of the judgment three alleged errors are assigned: First, that the evidence is insufficient *Page 781 
to sustain the verdict; Second, that the court erred in giving instruction No. 3; Third, that the court erred in denying the motion for judgment non obstante veredicto.
While there was much testimony to the contrary, which the verdict evidences was not fully credited by the jury, there is in the record ample evidence to show that a contract existed between appellant and respondent under which the stock was sold and that respondent had not been paid for his services. It is on the theory that no contract existed between appellant and respondent that it is contended that instruction No. 3 was erroneous. The instruction is not otherwise criticised; and it is admitted by appellant that the statement of the law as contained in instruction No. 3 "would probably" be the law on the theory that a contract existed between the parties. The holding that the evidence is sufficient to establish the existence of the contract and that respondent had not been paid for his services, disposes of the second as well as the first assignment of error. The third assignment of error should be treated as waived since the brief contains no citation of authority nor argument to the effect that the court erred in denying the motion for judgment non obstante veredicto.
Appellant contends that the judgment cannot stand because respondent had not complied with the "Blue Sky" laws of this state in the sale of mining stock. The assignments of error do not raise this question. Under the assignment of the insufficiency of the evidence to sustain the verdict, there are no specifications with respect to which the evidence is alleged to be insufficient. This court is not justified in going beyond the assignments of error to find a reason to reverse the judgment of the district court. Respondent's evidence was wholly directed to establish the existence of a contract between the parties and that he had not been paid for his services. On the other hand, appellant's efforts were principally exerted to disprove the existence of the contract and to show that respondent had been fully paid for his services. Whether the trial judge thought *Page 782 
the evidence was not sufficient to justify an instruction on the question of compliance with the "Blue Sky" law or overlooked that feature of the defense, the record does not disclose. However, the fact remains that no instruction on that subject was requested by appellant or given by the court. There was sufficient evidence to sustain the verdict on the issues submitted to the jury. If there were any error in the trial, it arose out of the failure to instruct the jury on all the issues presented by the pleadings, but no question of this kind is before us.
I am authorized to state that Mr. Justice Budge concurs in this dissenting opinion.